Case: 3:19-cv-50155 Document #: 8 Filed: 09/10/19 Page 1 of 1 PageID #:19

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

WESTERN DIVISION
ERNESTO CASTRO,
Plaintiff, Case No. 3:19-cv-50155
v. Honorable John Z. Lee
DEKALB COUNTY SOLUTIONS, Honorable Iain D. Johnston
INC., Magistrate Judge
Defendant.
NOTICE OF MOTION

PLEASE TAKE NOTICE that on September 19, at 10:00 a.m., the undersigned will
appear before the Honorable Jain D. Johnston at the Stanley J. Roszkowski United States
Courthouse, 327 South Church Street, Courtroom 5200. Rockford, Illinois and will then and there
present PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT at which time you may appear,
if you so choose.

/s/ Joseph S. Davidson

Joseph S. Davidson

Mohammed O. Badwan
SULAIMAN LAW GROUP, LTD.
2500 South Highland Avenue

Suite 200

Lombard, Illinois 60148

+1 630-575-8181
jdavidson@sulaimanlaw.com
mbadwan@sulaimanlaw.com
